Title: To George Washington from John Mathews, 15 September 1780
From: Mathews, John
To: Washington, George


                        
                            My Dear Sir,
                            Philadelphia Septr 15. 1780
                        
                        I had the pleasure of receiving your favor of the 9th inst. by Dr Craig, two days ago. 
                        There is a New arrangement of the Medical department now before Congress, & nearly compleated by
                            which there will be a very great reduction of Officers. By the new System there will be fifteen principal Officers to be
                            elected by Congress, which I apprehend will be but too much influenced by that spirit which has given a well grounded
                            alarm to the Gentlemen concerned. Evidently to evince how far such a disposition has already operated, The new Q.M.G. is
                            allowed to hold his commission at the Board of War, in direct violation of a law of Congress, & which has been
                            uniformly practised upon (except a few instances of no importance) but to suffer a man to hold two Commissions of the
                            first consequence under the United States, savers so strongly of an outrageous partiality, that I shall be surprised at
                            nothing, that may hereafter happen.
                        I have the pleasure of being acquainted with most of the Gentlemen mentioned by Yr Excllency and know their
                            worth, and as endeavours shall be wanting on my part to promote their reistablishment, but I fear it will not be in my
                            power to do them much service, for I find there is a decided party formed against the Committee that were at Camp, which I
                            have reason seriously to dread, will be productive of no good to our public affairs. I owe much to the public but still I
                            owe something to myself. I can never tamely suffer a set of miscreants to tryumph over me with impunity. Regardless of our
                            Characters as members of their own body I find we are to be considered as Qr Masters &c.
                            & lyable to equal insults, without the least pretentions to call such conduct in question, but I can
                            assure them they will find me of a temper by no means calculated to answer their new fangled Dogmas.
                        Although I had heard a good deal & seen something of the rancour of these Demagogues yet I never
                            imagined it had risen to that height. I was made to feel it had done, on my asuming my seat in
                            Congress. I took the first opportunity, Of going very largely into the State of our affairs, in order to found some
                            propositions, which I made, but without allowing them to be worthy of a commitment much less of their consideration, they
                            were in the lump rejected. However I have this consolation, to reflect, they were approved by those whose
                            disinterestedness, & judgments, I have the best opinion of. Such an insult I never saw offered to any member of
                            Congress before. It shews such a determined & premeditated prejudice, as must inevitably lay me under the
                            necessity of doing what I would wish most earnestly to avoid. I beg your pardon, Sir, for detaining you so long on a
                            subject relative to myself, but as my plan (above mentioned) was for the establishment of a permanent army, & the
                            means of supporting the War, I thought it a subject you were so much interested in that it would not be unacceptable to
                            you to know the result of my endeavours, & how little prospect I have of being farther useful to this
                            end, for I suppose any future propositions of mine, will be immediately exploded, "as too strongly
                            tinctured with those Army principles, which I had imbibed, whilst with them." I cannot but
                            think it hard, that a man who wishes to be useful should be thus unjustly precluded from being so; however, I know the
                            rectitude of my intentions, & can at all times retire to my own bosom for my justification, & whilst that
                            monitor supports me, I shall continue to act my part, regardless of every contentious spirit.
                        Your Excellency’s letters of the 20 Ulto has now been twenty four days in the hands of a Committee, I have
                            repeatedly called for a report from them, but by what I can find, little or nothing has been yet done upon it. This does
                            not at all surprize me. & I dare say by the time the Committee, & Congress have done with it, the time
                            will arrive, when the army ought to be in the field. This ruinous delay I wanted to prevent, by Congress taking up my
                            propositions in the first instance, but by their not doing it, I may readily conclude, it militated too much against the
                            plan they have in contemplation, & therefore further conclude, it will not be such a one as will in it’s operation, be
                            effectual. This may look like arrogating too much to myself, but the event will prove whether I am right or not. I have
                            the honor to be with the highest respect & Esteem Yr Excys most Obedt Servt
                        
                            Jno. Mathews
                        
                    